Citation Nr: 0606567	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  00-15 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel
INTRODUCTION

The veteran had active service from December 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was remanded in September 2003 and April 2004 for 
further development. 

The veteran testified before a hearing officer at the RO in 
August 2000. A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been completed.

2.  Continuing low back complaints were not present in 
service; there is no evidence of continuing back pathology in 
the years right after separation. 

3.  Continuing back disability is first demonstrated many 
years after separation from service and is not shown to be 
related to any in-service occurrence or event.  Arthritis was 
first noted years post-service.


CONCLUSION OF LAW

A chronic back disability was not incurred in or aggravated 
by active military service and arthritis may not be presumed 
to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claim.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The record reflects that through the rating decision, 
statement of the case, an August 2001 de novo review under 
the VCAA (promulgated as a supplemental statement of the 
case), as well as the Board's remands dated in September 2003 
and April 2004, the appellant has been informed of the 
evidence and information necessary to substantiate the claim, 
the information required from him in order for VA to obtain 
evidence and information in support of the claim, and the 
assistance that VA would provide in obtaining evidence. In a 
May 2004 VCAA notification letter, the RO requested that the 
appellant complete and return VA Form 21-4142, Authorization 
and Consent to Release Information, specifying where the 
appellant had received treatment, in order that any 
additional records may be requested by VA on his behalf. 
Since the appellant was informed of the evidence that would 
be pertinent to the claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
appellant was on notice of the fact that he should submit any 
pertinent evidence in his possession. Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in that 
endeavor. 38 U.S.C.A. § 5103A (West 2002). The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all records or other evidence that might be relevant 
to the appellant's claim. The service medical records and all 
identified post-service treatment records have been 
associated with the claims file. The RO requested records 
associated with the veteran's Social Security Administration 
(SSA) disability determination, but the records had been 
destroyed. The Board has also obtained medical examinations 
with opinion pertinent to the claim. 

In sum, the Board is satisfied that the RO properly processed 
the claim following compliance with the notice requirements 
of the VCAA and the implementing regulations, and that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claims. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage, without 
remand for any additional development, is not prejudicial to 
the appellant. Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Factual Background

The service medical records are absent any complaints or 
treatment for a chronic back injury or disability.  The 
service medical records reveal he was seen in March 1956 for 
complaints of a sore throat and aching in "both lumbar 
areas."  He also complained of urinary frequency.  Tests for 
an infection were indicated.  No back pathology was 
diagnosed.  The service medical records also reflect that the 
veteran fell out of a pick-up truck in 1957, and complained 
of pain and bruise to the shoulder and knee, but not to the 
back. X-rays of the left shoulder and chest showed no 
evidence of fracture, and the veteran was treated and 
discharged in March 1957 with complete relief of pain. On 
September 1957 separation examination, no complaints or 
defects were noted relevant to the back.  

Private clinical records dated from 1977 to 1984 reflect 
treatment for a back disability in January 1977. A January 
1977 clinical record shows reports of falling out of a chair 
while at work at a steel mill. Contusion on coccyx area was 
noted, with complaints of soreness in the sacral lumbar area. 

In a January 1983 evaluation report from private Orthopedic 
Associates, the orthopedist noted that the veteran had been 
treated in 1977 for complaints of low back pain and sciatica. 
The examiner reported that the veteran injured his back while 
working for a steel mill in January of 1977, when he slipped 
from a chair and sustained a twisting injury to the back. He 
was treated conservatively at the mill infirmary by 
injections to the back. He was then referred to a 
neurosurgeon at a private hospital who advised him to 
consider surgery. The veteran declined surgery and sought a 
second opinion from the examiner. The examiner noted that 
findings on examination were consistent with probable 
herniated lumbar disc on the left at L4-5, and at that time, 
the veteran was found unfit for heavy work such as frequent 
bending, stooping or lifting over 20 pounds and advised that 
hospitalization and lumbar myelogram might be needed in the 
future. The examiner reported that the veteran was followed-
up for back disability in 1980 and 1981, with continued 
complaints and was felt to have intermittent mechanical low 
back pain secondary to degenerative disc disease. He was felt 
to be fit for light or sedentary type work at that time. 

The veteran filed a claim for VA pension received at the RO 
in February 1983. He asserted that he had ruptured his disk 
in a 1977 job accident. 

Private treatment notes from December 1984 to January 1985 
include chiropractic treatment. The chiropractor related the 
veteran's statements to the effect that he injured his lower 
back in 1965 in an industrial accident at a steel mill, and 
re-injured it in 1977 at the same mill. The veteran had been 
previously seen by the chiropractor in 1977 and had then 
moved out of state. Records from a private physician noted a 
diagnosis of degenerative disc disease of the lumbosacral 
spine with intermittent mild left sciatica, and concluded the 
veteran was unfit for heavy labor, and could only do light-
type work with restrictions.

On May 1985 VA compensation and pension examination, the 
veteran gave a history of low back injuries in falls 1965 and 
1977 at a steel mill. The examiner found residuals of injury 
to the back. October 1985 VA electromyography and nerve 
conduction test showed left chronic L5 radiculopathy. 

In an orthopedic evaluation report dated in December 1985, 
performed for the Pennsylvania Bureau of Disability, the 
veteran reported back injury at a steel mill in 1965. He 
described that he had a pinched nerve in his back, with pain 
in the lumbar spine radiating to the left lower leg laterally 
to the left foot, and that this had been present since a fall 
in 1977. He described in some detail that in 1965 he was 
injured while employed at a steel mill while lifting a steel 
coil with a tractor, when the tractor jerked and injured his 
back, that he was off work for three weeks at that time, was 
treated but not advised to have surgery. 

He also asserted that he had fallen out of a truck in 1956, 
while in service, and had back pain. He reported that in 
January 1977, he was working at the same steel mill and 
sustained another back injury. He was then a pipe inspector 
and was sitting on a chair which flew out from under him and 
he landed on his buttocks and then struck his head on the 
wall. He had pain in his back approximately 10 minutes later, 
radiating down his left leg. He was treated at the plant 
hospital, and continued to work until March of 1977, but had 
not worked since then. He related that in 1978 he was 
diagnosed at a private hospital with herniated lumbar disc 
and was advised to have surgery. He sought a second opinion, 
and was diagnosed with herniated lumbar disc and again 
advised to have surgery, which he declined. 

The veteran also reported that after two years of military 
service, he went to California, and did various odd jobs 
until his employment at the steel company from 1962 to 1967, 
and then again from 1973 to 1977. Diagnosis was herniated 
nucleus pulposus at L4-5 with radiculopathy and root 
compression on the left; chronic lumbar pain syndrome 
activated by 1 cm. shortening of the left leg and aggravated 
by hypertrophic arthritis of the lumbar spine.

In an April 1988 hearing at the RO in support of his VA 
pension claim, the veteran claimed service connection for a 
back condition from in-service injury. A December 1988 report 
from private orthopedic associates for mild chondromalacia 
patella, also cited to a prior history of treatment for 
degenerative disc disease and intermittent mild sciatica. 

In a February 1990 decision, the Board denied the claim of 
entitlement to service connection for a back condition on the 
basis that chronic back disability was neither reported nor 
diagnosed in service, and was demonstrated many years after 
separation following an industrial accident.

In an August 1995 VA spine examination associated with his 
pension claim, the veteran related being hit by a truck in 
service with injury to his back, and to being hit by an 
object in a supermarket recently. He did not disclose the 
industrial accidents in which he sustained back injury. 
Diagnosis was history of injury to the low back with residual 
painful motion limitation.

In an October 1995 rating action, the RO granted entitlement 
to non-service connected disability pension benefits.

In September 1997, the veteran filed to reopen his claim of 
entitlement to service connection for a back condition which 
he attributed to back injury in service. A May 1998 rating 
action denied the claim and the veteran did not file a timely 
appeal. 

A March 1998 prescription from Dr. Engle showed referral to a 
VA orthopedic surgeon for compensation and pension 
examination.

A March 1998 statement from Dr. W.K, the veteran's private 
treating doctor of chiropractic (DC), with attached treatment 
records, reported treatment for lower back pain. The 
chiropractor related that the veteran reported lower back 
pain originating in service when he fell out of a pick-up 
truck, and rolled down a hill, was treated at the base 
hospital with aspirin and physical therapy, and that he has 
had back pain ever since. The veteran reported being 
diagnosed with arthritis in the low back in 1978 by a private 
orthopedist, and in 1984 by a VA orthopedist, and that a VA 
doctor told him he had a pinched nerve in his left lower back 
caused by in-service injury. The chiropractor indicated that 
the veteran no longer has normal range of motion in the 
lumbar spine, and had nerve root irritation causing muscle 
tenderness. The chiropractor then stated " I]t is my opinion 
that this patient's lower back pain originated in the service 
accident of 1956 and is permanent."

In an August 2000 hearing before a hearing officer at the RO, 
the veteran testified to the effect that he hurt his back in 
service, and was treated for back condition post-service in 
1958 in California, but that these reports were unavailable. 
He testified to pain with walking after separation from 
service, and that he could only do light duty jobs at the 
steel mill such as being a clerk. He also testified to seeing 
a VA physician for a pinched nerve, and upon telling the 
physician that the only thing he could think of injuring his 
back was a fall from a pick-up truck in service, the 
physician had indicated that this had caused his back 
disability. 

Another statement from the veteran's treating chiropractor, 
W.K., dated in August 2001, indicated that the veteran fell 
from a pick-up truck in service in 1956, injuring his lower 
back, had been treated by private orthopedists since 1976 for 
degenerative disc disease, knee injury, and sciatica, and in 
October 1985, a VA examiner had diagnosed chronic left L5 
radiculopathy. The veteran was also noted to have suffered 
injury to the shoulder in 1995, the finger, neck, and back in 
a February 2001 automobile accident, and also had 
degenerative joint problems, nerve problems, and muscle 
problems of the cervical, thoracic, and lumbar spine, and 
extremities.

Pursuant to the Board's remand, the veteran underwent VA 
examination in March 2005. The examiner noted a thorough 
review of the C-file including current radiographic studies. 
The examiner indicated that the service medical records 
revealed that the veteran fell off a truck and complained of 
shoulder and knee pain for which he was treated with 
whirlpool treatments due to extensive bruising of the left 
knee. However, the examiner related that the veteran 
expressed his belief that these treatments were for his back. 
The examiner reported that review of the C-file confirmed 
that the knee was treated in service, and there was no 
evidence in the C-file of complaints of back pain or injury 
at that time. The examiner further observed that on 1985 VA 
examination, the veteran related back injury from falls in 
1965 and 1977 while employed at a steel mill. Thus, although 
the veteran currently stated he had no back injuries at the 
mill, the C-file revealed differently. A 1985 EMG was noted 
to show left L5 radiculopathy, with treatment for back pain 
thereafter.

The examiner concluded that the veteran had documented L5 
left sided radiculopathy with radicular symptoms on the left 
and degenerative disc disease at L4-5 consistent with his 
symptoms. The examiner indicated he could not find any 
specific evidence in the C-file directly relating this 
pathology to an incident which occurred in the military. 
There was evidence relating it to things that happened during 
the veteran's working career. However, the veteran denies 
making these claims but they are documented in the C-file. 
The examiner gave a final opinion as follows: 

"There is no medical evidence to support the 
veteran's contention that his back condition 
is related to an injury in military service. 
His truck accident is documented to have 
shoulder and knee symptoms but no back 
symptoms. There is medical records that 
document a back injury subsequent to 
military service. Thus it is not likely that 
the veteran's current back condition is 
secondary to military service and occurred 
subsequent to military service."

In various statements, most recently dated in February 2006 
Written Brief Presentation, the veteran and his 
representative maintain that service connection is warranted 
for the back disability.



III.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d). 

Service connection for certain chronic disorders, including 
arthritis, may be presumed to have been incurred in service 
if demonstrated to a compensable degree within 1 year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

In the present case, the service medical records are 
absolutely devoid of any complaints, diagnoses, or treatment 
for a back injury. 

Post service evidence reflects the veteran's own reports of 
severe low back injury in 1965 in an industrial accident 
while employed at a steel mill, and in January 1977, at the 
same steel mill. Notably, in January 1977, the veteran sought 
treatment on the same date as the incident, and related 
details - falling off a chair at the steel mill and injuring 
his back - while the incident was still fresh in his mind. 
The veteran also repeatedly and consistently related the 1965 
and 1977 industrial accidents to both VA and private 
examiners while seeking treatment from 1977 through 1983. On 
no occasion did he mention any back injury in service. In his 
1983 VA form 21-526 pension claim, the veteran stated that 
his back injury hindered his employment. He did not allege 
any connection to military service at that time. However, in 
subsequent examinations, including in a December 1984 state 
disability orthopedic evaluation, he began to assert that he 
had sustained back injury in service. 

The service medical records reveal that the veteran was 
treated for complaints other than for the back, after the 
pick-up truck incident. No back complaints are noted after 
the February 1957 accident, on separation examination in 
September 1957, or thereafter for over eight years until the 
1965 accident.  The brief reference to back pain in 1956 
appears related to an infection, not to chronic back 
pathology. In testimony at the RO the veteran claimed that 
after service he could only do clerical work at the steel 
mill due to chronic back complaints. However, this testimony 
is entirely inconsistent with prior history he gave to 
examiners (e.g. on his December 1985 orthopedic examination 
for state disability benefits purposes he described working 
with a tractor and as a pipe inspector while employed at the 
steel mill from 1962 to 1967 and 1973 to 1977). On that 
examination, he also reported going to California after 
separation from service, and doing various jobs, including 
cabinet work, prior to employment in the steel mill. The 
Board concludes that the veteran's earlier statements and 
history as to his post-service back injuries are more 
credible than his more recent statements denying such. The 
earlier statements are closer in time to the actual events, 
and were made at a time when the veteran was seeking medical 
treatment, had no pending claims for compensation, and no 
incentive to fabricate. Further, the objective medical 
evidence of record is consistent with the veteran's reports 
of post-service back injuries. The preponderance of the 
evidence compels the conclusion that there were no chronic 
back complaints in service, or for many years thereafter.

The record includes two opinions on the etiology of the back 
disability: one from the treating chiropractor, W.K., and the 
other from a VA physician. Review of all reports from Dr. 
W.K., reveals that this opinion was provided based upon 
factual reports provided by the veteran as to an alleged back 
injury in service. In rejecting this nexus opinion, the Board 
notes that the opinion is somewhat equivocal in that the 
chiropractor indicated that the low back problem "could" be 
related to service injury. More significantly, however, the 
alleged in-service back injury that formed the basis for the 
chiropractor's opinion remains entirely unsupported by any 
objective evidence of record. Further, the opinion does not 
discuss the 1965 and 1977 industrial accidents at the steel 
mill. Thus, it is unclear whether the chiropractor was even 
aware of these post-service back injuries. Further, there is 
no indication that the claims file was reviewed. The Board 
finds the chiropractic opinion inadequate and of little 
probative weight. See Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran); see also Black v. Brown, 5 
Vet. App. 177, 180 (1993); Elkins v. Brown, 5 Vet. App. 474, 
478 (1993) (rejecting a medical opinion as "immaterial" where 
there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents which would have enabled him to form an opinion on 
service connection on an independent basis). See also Grover 
v. West, 12 Vet. App. 109, 112 (1999); Jones v. West, 13 Vet. 
App. 129 (1999). 

In contrast, the Board notes that not only did the VA 
examiner review the C-file and examine the veteran in 
rendering the opinion, but also supported the opinion with 
accurate and comprehensive recitation of facts from both the 
service medical records and post- service medical records. 
The VA examiner concluded that the veteran sustained several 
post-service injuries to the back which were adequately 
documented by objective medical evidence of record, and that 
there was no evidence of chronic back complaint or injury in 
service. The examiner noted inconsistencies between the 
veteran's prior statements made for purposes of medical 
treatment in 1977 and 1980s, and his most recent 
contradictory statements regarding post-service industrial 
accidents causing his back injury. The Board does not find 
any material omission on the part of this examiner in the 
formulation of the opinion, which is unequivocal in its 
finding of a current back disability unrelated to an incident 
of military service. The Board finds this opinion entitled to 
great weight, and of significantly greater probative value 
than any other assessments of record. See Hayes v. Brown, 5 
Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 
192- 93 (1992) ("It is the responsibility of the BVA to 
assess the credibility and weight to be given the evidence"). 
See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran is clearly of the opinion that his back 
disability is related to military service. However, a layman 
such as the veteran is not competent to offer a medical 
opinion. Espiritu v. Derwinski, 2 Vet. App. 492 (1992). In 
sum, there is no objective medical evidence of a back injury 
in service, or post-service for many years. Despite his more 
recent claims to the contrary, the objective medical evidence 
of record adequately documents severe post-service back 
injuries incurred while employed at a steel mill. Competent 
VA opinion is also against the claim.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine. However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable to the instant appeal. 38 U.S.C.A § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for a low back disability is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


